DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Objections
Claims 6 and 15 are objected to under 37 CFR 1.75(c) because of the following informalities:
Claim 6, it appears to have a typographical error in line 1.  For clarity, it is suggested to change to “A non-transitory machine-readable storage medium…”
Claim 15, recites “the one or more packet processing-related actions are associated with equal-cost multi-path routing. a backup egress port associated with the failed egress port.”  For clarity, it is suggested to insert a “semi-colon” to differentiate between the first limitation and the second limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. §103 as being unpatentable over Hayashitani et al. (US 2015/0295818 A1) hereinafter “Hayashitani” in view of Behera et al. (US 2016/0191361 A1) hereinafter “Behera” 
As per claim 1, Hayashitani discloses a network switch integrated circuit for use in packet forwarding in a network (Hayashitani, [0105], an OpenFlow switch), the network switch integrated circuit comprising: 
ingress packet data processing pipeline hardware and egress packet data processing pipeline hardware for use in matching header field data of packet data associated with one or more packets (Hayashitani, [0121], discloses processing a received packet according to a match field matching a received packet) received by the network switch integrated circuit to programmable match-action table data to determine one or more packet processing-related  (Hayashitani, [0121], searching the flow table stored in the table DB 43 for a rule (action) having a match field matching a received packet)
shared buffer memory to be shared between the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware for use in (1) storage of received packet data from the ingress packet data processing pipeline hardware (Hayashitani, [0057], the topology information and the path information stored in the network composition DB 22) and (2) provision of the received packet data to the egress packet data processing pipeline hardware (Hayashitani, [0052], packet processing (packet forwarding) in accordance with the respective packet handling operations)
wherein: the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware comprise respective pluralities of packet data processing pipelines (Hayashitani, [0051], the plurality of nodes 10-1 to 10-4)
Hayashitani does not explicitly disclose when the network switch integrated circuit is in operation: the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit; the one or more packet processing-related actions are programmable to comprise: one or more packet header modification operations; and one or more next hop determination operations; and the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking.
Behera discloses when the network switch integrated circuit is in operation: the programmable match-action table data is programmable based upon software-generated (Behera, [0040], performs a packet classification operation (e.g., a hash-based lookup operation) to find a matching flow from the datapath cache 245, and outputs the packet to a particular port (e.g., port 1 or port 2) according to the matching flow's action)
the one or more packet processing-related actions are programmable to comprise: one or more packet header modification operations; and one or more next hop determination operations (Behera, [0034], a one-hop routing); and the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking (Behera, [0043], the flow stats exporter may send flow statistic to the aggregator each second, some millisecond, or some other set time period)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Behera related to when the network switch integrated circuit is in operation: the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit, the one or more packet processing-related actions are programmable to comprise: one or more packet header modification operations and one or more next hop determination operations, the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking and have modified the teaching of Hayashitani in order to optimize network transmission (Behera, [0002])

As per claim 2, Hayashitani in view of Behera disclose the network switch integrated circuit of claim 1, wherein: the flow-related information is related to data flow rate (Behera, [0043], the flow stats exporter may send flow statistic to the aggregator each second, some millisecond, or some other set time period) and the statistics-related information is related to packet count information and byte count information (Behera, [0042], such statistics include packet count and byte count)

As per claim 3, Hayashitani in view of Behera disclose the network switch integrated circuit of claim 2, wherein: when the network switch integrated circuit is in the operation, the network switch integrated circuit is to implement the one or more packet processing-related actions (Behera, [0040], performs a packet classification operation (e.g., a hash-based lookup operation) to find a matching flow from the datapath cache 245, and outputs the packet to a particular port (e.g., port 1 or port 2) according to the matching flow's action)

As per claim 4, Hayashitani in view of Behera disclose the network switch integrated circuit of claim 3, wherein: the network switch integrated circuit comprises ternary content addressable memory to store the programmable match-action table data (Behera, [0040], maintains a number of flows in a flow table, memory (e.g., content-addressable memory (CAM) or ternary CAM (TCAM)))

As per claim 5, Hayashitani in view of Behera disclose the network switch integrated circuit of claim 4, wherein: the one or more packet processing-related actions are associated with equal-cost multi-path routing (Behera, [0061], the flow can include multiple note actions. If there are multiple note actions, the flow stats exporter may export the same stat multiple times)

As per claim 6, Hayashitani discloses Non-transitory machine-readable storage medium storing instructions that are executable by a network switch integrated circuit (Hayashitani, [0018], this program can be recorded in a computer-readable storage medium. The storage medium may be a non-transient storage medium such as a semiconductor memory, a hard disk, a magnetic recording medium, or an optical recording medium), the network switch integrated circuit being for use in packet forwarding in a network, the network switch integrated circuit comprising ingress packet data processing pipeline hardware and egress packet data processing pipeline hardware, the network switch integrated circuit also comprising buffer memory that is to be shared between the ingress packet data processing pipeline hardware (Hayashitani, [0057], the topology information and the path information stored in the network composition DB 22) and the egress packet data processing pipeline hardware, the instructions, when executed by the network switch integrated circuit resulting in the network switch integrated circuit being configured to perform operations comprising: 
matching, by the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware, header field data of packet data associated with one or more packets received by the network switch integrated circuit to programmable match-action table data (Hayashitani, [0121], discloses processing a received packet according to a match field matching a received packet) to determine one or more packet processing-related actions that correspond to the header field data, the one or more packet processing-related actions to be carried out in processing of the packet data (Hayashitani, [0121], searching the flow table stored in the table DB 43 for a rule (action) having a match field matching a received packet)
(Hayashitani, [0057], the topology information and the path information stored in the network composition DB 22)
and providing, from the buffer memory, the received packet data to the egress packet data processing pipeline hardware (Hayashitani, [0052], packet processing (packet forwarding) in accordance with the respective packet handling operations)
and wherein: the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware comprise respective pluralities of packet data processing pipelines (Hayashitani, [0051], the plurality of nodes 10-1 to 10-4)
Hayashitani does not explicitly disclose when the network switch integrated circuit is in operation: the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit; the one or more packet processing-related actions are programmable to comprise: one or more packet header modification operations; and one or more next hop determination operations; and the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking.
Behera discloses when the network switch integrated circuit is in operation: the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit (Behera, [0040], performs a packet classification operation (e.g., a hash-based lookup operation) to find a matching flow from the datapath cache 245, and outputs the packet to a particular port (e.g., port 1 or port 2) according to the matching flow's action)
(Behera, [0034], a one-hop routing); and the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking (Behera, [0043], the flow stats exporter may send flow statistic to the aggregator each second, some millisecond, or some other set time period)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Behera related to when the network switch integrated circuit is in operation: the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit, the one or more packet processing-related actions are programmable to comprise: one or more packet header modification operations and one or more next hop determination operations, the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking and have modified the teaching of Hayashitani in order to optimize network transmission (Behera, [0002])

As per claim 7, Hayashitani in view of Behera disclose the non-transitory machine-readable storage medium of claim 6, wherein: the flow-related information is related to data flow rate (Behera, [0043], the flow stats exporter may send flow statistic to the aggregator each second, some millisecond, or some other set time period) and the statistics-related information is related to packet count information and byte count information (Behera, [0042], such statistics include packet count and byte count)

As per claim 8, Hayashitani in view of Behera disclose the non-transitory machine-readable storage medium of claim 7, wherein: when the network switch integrated circuit is in the operation, the network switch integrated circuit is to implement the one or more packet processing-related actions (Behera, [0040], performs a packet classification operation (e.g., a hash-based lookup operation) to find a matching flow from the datapath cache 245, and outputs the packet to a particular port (e.g., port 1 or port 2) according to the matching flow's action)

As per claim 9, Hayashitani in view of Behera disclose the non-transitory machine-readable storage medium of claim 8, wherein: the network switch integrated circuit comprises ternary content addressable memory to store the programmable match-action table data (Behera, [0040], maintains a number of flows in a flow table, memory (e.g., content-addressable memory (CAM) or ternary CAM (TCAM)))

As per claim 10, Hayashitani in view of Behera disclose the non-transitory machine-readable storage medium of claim 9, wherein: the one or more packet processing-related actions are associated with equal-cost multi-path routing (Behera, [0061], the flow can include multiple note actions. If there are multiple note actions, the flow stats exporter may export the same stat multiple times)

As per claim 11, Hayashitani discloses a method implemented by a network switch integrated circuit (Hayashitani, [0105], an OpenFlow switch), the network switch integrated (Hayashitani, [0121], discloses processing a received packet according to a match field matching a received packet), the network switch integrated circuit also comprising buffer memory that is to be shared between the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware (Hayashitani, [0018], a semiconductor memory), the method comprising: 
matching, by the ingress packet data processing pipeline hardware and the egress packet data processing pipeline hardware, header field data of packet data associated with one or more packets (Hayashitani, [0121], discloses processing a received packet according to a match field matching a received packet) received by the network switch integrated circuit to programmable match-action table data to determine one or more packet processing-related actions that correspond to the header field data, the one or more packet processing-related actions to be carried out in processing of the packet data (Hayashitani, [0121], searching the flow table stored in the table DB 43 for a rule (action) having a match field matching a received packet)
storing, in the buffer memory, received packet data from the ingress packet data processing pipeline hardware (Hayashitani, [0057], the topology information and the path information stored in the network composition DB 22)
and providing, from the buffer memory, the received packet data to the egress packet data processing pipeline hardware (Hayashitani, [0052], packet processing (packet forwarding) in accordance with the respective packet handling operations)
(Hayashitani, [0051], the plurality of nodes 10-1 to 10-4)
Hayashitani does not explicitly disclose when the network switch integrated circuit is in operation: the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit; the one or more packet processing-related actions are programmable to comprise: one or more packet header modification operations; and one or more next hop determination operations; and the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking.
Behera discloses when the network switch integrated circuit is in operation: the programmable match-action table data is programmable based upon software-generated configuration data to be provided to the network switch integrated circuit (Behera, [0040], performs a packet classification operation (e.g., a hash-based lookup operation) to find a matching flow from the datapath cache 245, and outputs the packet to a particular port (e.g., port 1 or port 2) according to the matching flow's action)
the one or more packet processing-related actions are programmable to comprise: one or more packet header modification operations; and one or more next hop determination operations (Behera, [0034], a one-hop routing); and the network switch integrated circuit is to generate flow-related information and statistics-related information usable in association with software-defined networking (Behera, [0043], the flow stats exporter may send flow statistic to the aggregator each second, some millisecond, or some other set time period)


As per claim 12, Hayashitani in view of Behera disclose the method of claim 11, wherein: the flow-related information is related to data flow rate (Behera, [0043], the flow stats exporter may send flow statistic to the aggregator each second, some millisecond, or some other set time period) and the statistics-related information is related to packet count information and byte count information (Behera, [0042], such statistics include packet count and byte count)

As per claim 13, Hayashitani in view of Behera disclose the method of claim 12, wherein: when the network switch integrated circuit is in the operation, the network switch integrated circuit is to implement the one or more packet processing-related actions (Behera, [0040], performs a packet classification operation (e.g., a hash-based lookup operation) to find a matching flow from the datapath cache 245, and outputs the packet to a particular port (e.g., port 1 or port 2) according to the matching flow's action)

As per claim 14, Hayashitani in view of Behera disclose the method of claim 13, wherein: the network switch integrated circuit comprises ternary content addressable memory to store the programmable match-action table data (Behera, [0040], maintains a number of flows in a flow table, memory (e.g., content-addressable memory (CAM) or ternary CAM (TCAM)))

As per claim 15, Hayashitani in view of Behera disclose the method of claim 14, wherein: the one or more packet processing-related actions are associated with equal-cost multi-path routing. a backup egress port associated with the failed egress port (Behera, [0061], the flow can include multiple note actions. If there are multiple note actions, the flow stats exporter may export the same stat multiple times)
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462 


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462